¶18 Schultheis, J.
(dissenting) — Police searched Denise Merkt’s residence after obtaining a search warrant based on vague and stale information from questionable sources. Because the search warrant is deficient, I would not affirm the trial court’s denial of the motion to suppress and must respectfully dissent.
¶19 “An application for a warrant must state the underlying facts and circumstances on which it is based in order to facilitate a detached and independent evaluation of the evidence by the issuing magistrate.” State v. Thein, 138 Wn.2d 133, 140, 977 P.2d 582 (1999). The warrant should not issue on “loose, vague, or doubtful bases of fact.” State v. Perrone, 119 Wn.2d 538, 545, 834 P.2d 611 (1992). To be sufficient, an affidavit in support of a search warrant must “recite specific data as to times, places and magnitude of previous criminal activity.” State v. Higby, 26 Wn. App. 457, 463, 613 P.2d 1192 (1980) (emphasis added). The affidavit must establish the probability of current criminal activity occurring at or about the time the warrant was issued. Id. at 460. Facts which tend to show that “criminal activity occurred at some prior time” are an insufficient basis for the issuance of a search warrant. Id. The contemporaneousness of the criminal activity is assessed on a case-by-case basis, taking into consideration the nature and scope of the suspected criminal activity. Id. at 461. To determine if the information is stale, we examine not only the number of days between the events that constitute the factual basis and the issuance of the warrant, we also consider “the probability that the items sought in connection with the suspected criminal activity will be on the premises at the time of the search.” State v. Perez, 92 Wn. App. 1, 9, 963 P.2d 881 (1998).
*616¶20 A witness’s reliability is greatly diminished when the information is offered in the hope of gaining leniency for other crimes. State v. Rodriguez, 53 Wn. App. 571, 576, 769 P.2d 309 (1989) (quoting 1 Wayne R. LaFave, Search and Seizure § 3.4(a), at 726-27 (2d ed. 1987)). In that case, a named informant has the same questionable motivation as an unnamed witness whose veracity must be demonstrated on the face of the affidavit to avoid the specter of an “anonymous troublemaker.” Rodriguez, 53 Wn. App. at 575-76.
121 Here, the most recent information was provided by Brett Wilder, an incarcerated felon seeking leniency on an unknown charge by volunteering information. Mr. Wilder claimed to have purchased drugs from Ms. Merkt approximately one month prior, but he provided no details as to location of the purported transaction. Doug Turner, another felon seeking dismissal of a pending driving under the influence charge, provided information about drug activity in a residence four months before the warrant was sought. He knew the resident only as “Denise.” Report of Proceedings at 226.
¶22 There was inadequate independent investigation and surveillance conducted by police. Police could have flushed out these outdated tips with a controlled buy. Further, although the officer did not promise special treatment to the witnesses in a quid pro quo agreement, they still hoped for consideration after the fact. Mr. Wilder’s motivation is particularly suspect because the affidavit does not specify the type of trouble he was attempting to avoid by providing information. Both witnesses’ veracity was reduced to that of an unnamed witness by their questionable motivation. That veracity was not rehabilitated within the affidavit. Therefore, the search warrant affidavit is inadequate as a matter of law. In re Det. of Petersen, 145 Wn.2d 789, 799-800, 42 P.3d 952 (2002) (after clarifying standard of review for probable cause determinations, holding that the ultimate determination of whether the facts set forth in the search warrant add up to probable cause is a legal conclusion subject to de novo review).
*617¶23 Because the search warrant affidavit is deficient, I would reverse.
Review denied at 154 Wn.2d 1028 (2005).